Citation Nr: 1809931	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-24 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for left lower extremity peripheral neuropathy, in excess of 10 percent prior to June 12, 2017, and in excess of 40 percent thereafter.  

2.  Entitlement to a higher initial rating for right lower extremity peripheral neuropathy, in excess of 10 percent prior to June 12, 2017, and in excess of 40 percent thereafter.  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

The appeal was remanded in April 2017 to obtain an updated VA examination.  This was accomplished and the Board finds that it may proceed with a decision at this time.  See Dement v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

In a December 2017 statement, the Veteran's representative raised the question of whether a TDIU is warranted in light of the Veteran's 100 percent rating from the period from August 31, 2012.  Accordingly, that issue has been added to the appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that a TDIU claim is part of an increased rating claim when such claim is raised by the record).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2018).  38 U.S.C. § 7107(a)(2) (2012).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Prior to June 12, 2017, left and right lower extremity peripheral neuropathy was  moderate in degree. 

2.  From June 12, 2017, left and right lower extremity peripheral neuropathy was moderately severe in degree. 


CONCLUSIONS OF LAW

1. Resolving reasonable doubt in favor of the Veteran, prior to June 12, 2017, the criteria for assignment of a higher 20 percent rating for left lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2018).

2. Resolving reasonable doubt in favor of the Veteran, prior to June 12, 2017, the criteria for assignment of a higher 20 percent rating for right lower extremity peripheral neuropathy have been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2018).

3.  From June 12, 2017, the criteria for assignment of an initial rating in excess of 40 percent rating for left lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2018).

4.  From June 12, 2017, the criteria for assignment of an initial rating in excess of 40 percent rating for right lower extremity peripheral neuropathy have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2018).


	(CONTINUED ON NEXT PAGE)

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2018); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Veteran has challenged the initial disability rating assigned for his service-connected peripheral neuropathy by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  Because the AOJ has assigned a staged rating in this case, the Board has considered the severity of the Veteran's disability both prior to and from June 12, 2017.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  38 C.F.R. § 4.124a.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve. A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2018).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C. § 7104 (2012); 38 C.F.R. §§ 4.2, 4.6 (2018).

VA treatment records show that during the appeal period, the Veteran had complaints of numbness, tingling, and pain in the bilateral feet.  

A February 2010 VA examination identified symptoms of numbness and tingling in the feet and pain.  Examination of the lower extremities showed diminished sensation to light touch and pinprick over the plantar aspect of the bilateral feet, normal proprioception, normal pulses, and normal reflexes.  

A May 2012 VA examination identified moderate, constant pain, severe paresthesias and/or dysthesias, and severe numbness in the bilateral lower extremities.  The Veteran had normal strength with no atrophy in the lower extremities.  Knee reflexes were normal and ankle reflexes were hypoactive.  A sensory examination showed normal sensation in the thighs and knees, and decreased sensation in the lower legs, ankles, and feet.  Peripheral neuropathy was stated to result in mild, incomplete paralysis of the affected nerves of the lower extremity (sciatic, external popliteal, musculocutaneous, anterior tibial, internal popliteal, and posterior tibial).  

An August 2012 VA examination identified severe, constant pain in the lower extremities, moderate paresthesias and/or dysthesias, and moderate numbness in the bilateral lower extremities.  The Veteran had normal strength in the lower extremities.  Deep tendon reflexes were decreased in the knee and absent in the ankle.  He had decreased light touch sensation in the lower extremities, normal position sense, decreased vibration sensation, and normal cold sensation.  There was no muscle atrophy.  Despite findings shown with regard to decreased sensation, the VA examiner indicated on the examination report that the sciatic and femoral nerves were normal.  

During a June 2017 VA examination, the Veteran reported that peripheral neuropathy had gotten worse.  He continued to identify severe, constant pain, severe paresthesias and/or dysthesias, and severe numbness in the bilateral lower extremities.  Muscle strength was stated to be normal with no muscle atrophy.  Reflexes were normal on examination.  A sensory examination showed decreased sensation in the thighs and knees, an din the lower legs and ankles.  He had absent sensation in the feet and toes.  The examiner assessed the Veteran with moderately severe incomplete paralysis of the sciatic nerve.  

The Board notes that while the May 2012 VA examiner appeared to indicate that peripheral neuropathy affected multiple nerves in the lower extremities, the Board finds that a rating under the criteria for six separate nerves in the same area of involvement would constitute pyramiding, and it appears based on the August 2017 VA examiner's finding of sciatic neuropathy, that the major involvement in this case is of the sciatic nerve.  For these reasons, the Board finds that a rating under Diagnostic Code 8520 for incomplete paralysis of the sciatic nerve is appropriate.  

For the entire rating period, VA examinations identify symptoms of constant pain, and moderate to severe paresthesias/dysthesias and numbness in the lower extremities.  Additionally, the Veteran had some findings indicating diminished reflexes in the lower extremitis, and he had decreased sensation in the lower legs, ankles, and feet.  From June 12, 2017, a VA peripheral nerves examination identified an increase in the Veteran's symptoms, with decreased sensation now present in the thigh and knee, and absent sensation in the foot and toes.  The examiner identified moderately severe incomplete paralysis of the sciatic nerve.  

Resolving reasonable doubt in favor of the Veteran, the Board finds prior to June 12, 2017, peripheral neuropathy in the right and left lower extremities more nearly approximated moderate incomplete paralysis of the sciatic nerve to warrant higher 20 percent ratings under Diagnostic Code 8520.  Prior to June 12, 2017, the Board finds left and right lower extremity peripheral neuropathy did not approximate the next higher rating based on moderately severe neuritis, neuralgia, or incomplete paralysis of the sciatic nerve where aside from diminished reflexes in the lower extremities, the Veteran's symptoms were predominantly sensory with full muscle strength shown on examinations.  

From June 12, 2017, the Veteran was in receipt of a 40 percent rating based on a finding of moderately severe incomplete paralysis of the sciatic nerve.  From June 12, 2017, the Board finds that peripheral neuropathy in the left and right lower extremities did not more nearly approximate severe incomplete paralysis of the sciatic nerve with marked muscular atrophy to warrant the assignment of a 60 percent rating.  See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  The June 2017 VA examiner identify moderately severe, but not severe incomplete paralysis of the sciatic nerve and there was no muscle weakness or atrophy shown on examination.  Accordingly, the Board finds that symptoms associated with left and right lower extremity peripheral neuropathy do not more nearly approximate the criteria for a higher initial 60 percent rating.  Id.  From June 12, 2017, the preponderance of the evidence is against the appeal for higher initial rating, in excess of 40 percent for left and right lower extremity peripheral neuropathy; therefore, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7 (2018).
 

ORDER

Prior to June 12, 2017, a higher initial 20 percent rating for left lower extremity peripheral neuropathy is granted.

Prior to June 12, 2017, a higher initial 20 percent rating for right lower extremity peripheral neuropathy is granted.

From June 12, 2017, a higher initial rating in excess of 40 for left lower extremity peripheral neuropathy is denied.

From June 12, 2017, a higher initial rating in excess of 40 for right lower extremity peripheral neuropathy is denied.


REMAND

The Veteran's representative has raised the question of whether a TDIU is warranted in light of the Veteran's 100 percent rating based on his service-connected diabetes mellitus and related disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that the receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot any pending claim for a TDIU. Bradley v. Peake, 22 Vet. App. 280 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation.  Id. 

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage. Moore v. Derwinski, 1 Vet. App. 356 (1991).  

The record does not contain information addressing the Veteran's education or employment history, nor does it clearly address whether he is unemployable due to his service-connected disabilities.  As such, the Board finds that a remand is warranted for further development of the issue. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran submit a Veteran's Application for Increased Compensation Based on Individual Unemployability which includes information about the Veteran's education and work history. 

2.  Thereafter, the AOJ should obtain a VA medical opinion to address the combined functional impact of the Veteran's service-connected disabilities in light of the appeal for a TDIU. An examination is not required; however, if the VA examiner indicates that he or she cannot respond to the question without examination of the Veteran, such should be afforded the Veteran.  The record should be made available for review in connection with this request. 

2. After all development has been completed, the AOJ should review the claim for entitlement to a TDIU.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


